DETAILED ACTION
This Office action is in response to applicant’s amendments filed 10/23/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 10/23/2020, claims 3, 4, 6, 8, 12, 14, and 18 were amended, and new claims 21 and 22 were added and withdrawn.  Claims 1-20, as filed on 10/23/2020, are currently pending.
Applicant’s election of Species A (Figures 1-11) and claims 1-20 in the reply filed on 10/23/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 21 and 22, as filed on 10/23/2020, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-20, as filed on 10/23/2020, are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2019 and 11/27/2019 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The replacement drawing sheets were received on 07/29/2019.  These replacement drawing sheets are acceptable.

Claim Objections
Claims 1, 3, 5, 6, 8-10, 12, 14, and 16-18 are objected to because of the following informalities:
In claim 1, line 4, “force” should be --- forces ---.  Refer to the objection to claim 3, see below.
In claim 1, line 8, “to actuate” should be --- configured to actuate ---.
In claim 3, lines 2-4, “the plurality of forces sensors to measure forces applied to the top and the controller is further to actuate the motor in response to forces on the top” should be --- the plurality of force sensors configured to measure the forces applied to the top, and the controller is further configured to actuate the motor in response to the forces on the top ---.
In claim 5, line 4, “to measure” should be --- configured to measure ---.
In claim 5, line 7, “to measure” should be --- configured to measure ---.
In claim 6, line 2, “to actuate” should be --- configured to actuate ---.
In claim 6, line 2, “at least one of” should be --- at least one of: ---.
In claim 8, line 2, “further to” should be --- further configured to ---.
In claim 9, line 2, “to fix or route” should be --- configured to fix or route ---.
In claim 10, line 1, “comprising:” should be --- the method comprising: ---.
In claim 12, lines 2-5, “the method further comprising receiving, at the controller, a force from the plurality of force sensors, wherein actuating the motor is further in response to the force measurements” should be --- wherein the force measurement is one of a plurality of force measurements respectively corresponding to the plurality of force sensors, the method further comprising receiving, at the controller, the plurality of 
In claim 14, line 2, “at least one of” should be --- at least one of: ---.
In claim 16, lines 9-10, “the sensed parameters” should be --- the one or more sensed parameters ---.
In claim 17, lines 1-2, “the sensed parameters” should be --- the one or more sensed parameters ---.
In claim 18, line 2, “force” should be --- the force ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepley (US 5,271,416).
Regarding claim 1, Lepley discloses an exercise device (the lifting station 200; Figures 2-6) comprising:
a base (the vertical support members 16, 18, 20, and 22 together with the lower platform 24; Figures 2, 4, and 5) defining an inner volume (the inner volume contained 
a top (the upper platform 10 together with the footplates 42; Figures 2-5) supported by the base, the top defining an aperture (the cable slot 38; Figure 2);
a force sensor (one of the plurality of force sensors 36; Figures 2 and 3) configured to measure force on the top (column 4, lines 44-45; column 5, lines 56-66);
a motor (the electromagnetic brakes 108 of the cable assembly 50 together with the pulley assembly 84 of the cable assembly 50 (Figures 4-6; column 7, line 43, through column 8, line 4; Abstract), wherein the electromagnetic brakes 108 may be an electric motor (column 7, line 58, through column 8, line 4)) disposed within the base and below the top (the electromagnetic brakes 108, which may be an electric motor, see above, and the pulley assembly 84 are disposed below the upper platform 10 (Figures 4-6) and within the vertical support members 16, 18, 20, 22 and the lower platform 24; Figures 4-6; column 7, lines 46-47), the motor including a cable (the cable 52; Figures 5 and 6) extendable through the aperture (Figures 2 and 5); and
a controller (the central processing unit 302 of the computing station 300; Figure 1; column 9, lines 7-17) communicatively coupled to each of the force sensor and the motor (“The force sensors 36, brakes 108, first angle sensor 68, second angle sensor 69, and axle rotation sensor 105 are electrically connected to the computing station 300 via a cable 330.”; column 9, lines 14-17; emphasis added), the controller to actuate the motor in response to forces applied to the top as measured by the force sensor (According to column 4, lines 37-43, “To use the lifting station, the user stands on the footplates, grasps the handle, and lifts or pulls it.  During this lifting action, feedback resistance to the user's pull on the cable is supplied by selectively braking the dispensing of the cable.  This resistance causes a change in the strain on the body which in turn causes a change on the forces exerted by the feet on each footplate” (emphasis added).  Since the central processing unit 302 of the computing station 300, the force sensors 36, and the electromagnetic brakes 108 are electrically connected (column 9, lines 7-17; see above), and the force sensors 36, the cable 52, and the electromagnetic brakes 108 are coupled via a feedback resistance system, see above, the central processing unit 302 of the computing station 300 is capable of actuating the electromagnetic brakes 108 (which may be an electric motor (column 7, line 58, through column 8, line 4; see above) in response to forces applied to the upper platform 10 as measured by the force sensors 36.).
Regarding claim 2, Lepley further discloses wherein the force sensor is a load cell (column 5, lines 56-66; column 9, line 62, through column 10, line 11) disposed between the base and the top (the one of the plurality of force sensors 36 is disposed above the vertical support members 16, 18, 20, and 22 together with the lower platform 24 and below the footplates 42; Figures 2 and 3).
Regarding claim 3, Lepley further discloses a plurality of force sensors (the plurality of force sensors 36; Figures 2 and 3) including the force sensor (Figures 2 and 3), the plurality of forces sensors to measure forces applied to the top (column 4, lines 44-45; column 5, lines 56-66) and the controller is further to actuate the motor in response to forces on the top as measured by the plurality of force sensors (refer to the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above).
above the vertical support members 16, 18, 20, and 22 together with the lower platform 24 and below the footplates 42; Figures 2 and 3), the plurality of force sensors supporting the top (the plurality of force sensors 36 support the footplates 42; Figures 2 and 3; column 5, lines 56-66).
Regarding claim 5, Lepley further discloses wherein: the top comprises a first plate (the left footplate 42; Figures 2 and 3) and a second plate (the right footplate 42; Figures 2 and 3); and the plurality of force sensors comprises:
a first set of force sensors (the four force sensors 36 associated with the left footplate 42; Figures 2 and 3) to measure a force distribution on the first plate (column 4, lines 44-45; column 5, lines 56-66; column 9, line 57, through column 10, line 11), each of the first set of force sensors positioned at a respective corner of the first plate (Figures 2 and 3) to measure forces at the respective corner of the first plate (column 4, lines 44-45; column 5, lines 56-66; column 9, line 57, through column 10, line 11); and
a second set of force sensors (the four force sensors 36 associated with the right footplate 42; Figures 2 and 3) to measure a force distribution on the second plate (column 4, lines 44-45; column 5, lines 56-66; column 9, line 57, through column 10, line 11), each of the second set of force sensors positioned at a respective corner of the second plate (Figures 2 and 3) to measure forces at the respective corner of the second plate (column 4, lines 44-45; column 5, lines 56-66; column 9, line 57, through column 10, line 11).
the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above), one or more user settings (“ In a typical testing session utilizing the present invention, the first step requires the operator (not shown) of the apparatus to select the level and type of resistance desired. This resistance will be provided to the patient (not shown) by the brakes 108. This step is performed by entering the data into the computing station 300.”; column 9, lines 47-52), one or more forces measured on a structural element (Figures 1 and 7-10; column 8, lines 5-7 and 57-60) of the exercise device (“During the lifting exercises the angle sensors 68, 69 [(which are electrically coupled to the central processing unit 302 of the computing station 300; column 9, lines 7-17)] also provides position data.  In particular, the angle sensors 68, 69 determine the longitudinal and lateral angles at which the cable 52 is pulled by the user throughout the exercise session,” (column 10, lines 23-27), and the angle sensors 68, 69 permit feedback control of the lifting exercise (column 11, lines 27-29).), or one or more motor parameter measurements (“the invention includes a computer-controlled brake 108 which is capable of selectively supplying isometric, isodynamic, and isokinetic resistance.”; column 10, lines 61-65).
Regarding claim 7, Lepley further discloses wherein the top comprises an omnidirectional fairlead (the cable guide assembly 56 (Figures 2, 3, and 5) which enables angular movement of the cable 52 in a longitudinal direction (column 8, lines 24-34; Figures 8-10) and angular movement of the cable 52 in a lateral direction 

Regarding claim 10, Lepley discloses a method of operating an exercise device (the lifting station 200; Figures 2-6), comprising:
receiving (column 9, lines 62-66), at a controller (the central processing unit 302 of the computing station 300; Figure 1; column 9, lines 7-17), a force measurement (column 4, lines 44-45; column 5, lines 56-66; column 9, lines 62-66) from a force sensor (one of the plurality of force sensors 36; Figures 2 and 3) communicatively coupled to the controller (the central processing unit 302 of the computing station 300 is electrically connected to the force sensors 36; column 9, lines 7-17), the force measurement corresponding to a force (column 4, lines 44-45; column 5, lines 56-66; column 9, lines 62-66) applied to a top (the upper platform 10 together with the footplates 42; Figures 2-5; column 5, lines 56-66) supported by a base (the vertical support members 16, 18, 20, and 22 together with the lower platform 24; Figures 2, 4, and 5); and
actuating, using the controller, a motor (the electromagnetic brakes 108 of the cable assembly 50 together with the pulley assembly 84 of the cable assembly 50 (Figures 4-6; column 7, line 43, through column 8, line 4; Abstract), wherein the electromagnetic brakes 108 may be an electric motor (column 7, line 58, through column 8, line 4)) disposed within the base (the electromagnetic brakes 108, which may be an electric motor, see above, and the pulley assembly 84 are disposed below the feedback resistance to the user's pull on the cable is supplied by selectively braking the dispensing of the cable.  This resistance causes a change in the strain on the body which in turn causes a change on the forces exerted by the feet on each footplate” (emphasis added).  Since the central processing unit 302 of the computing station 300, the force sensors 36, and the electromagnetic brakes 108 are electrically connected (column 9, lines 7-17; see above), and the force sensors 36, the cable 52, and the electromagnetic brakes 108 are coupled via a feedback resistance system, see above, the central processing unit 302 of the computing station 300 is capable of actuating the electromagnetic brakes 108 (which may be an electric motor (column 7, line 58, through column 8, line 4; see above) in response to forces applied to the upper platform 10 as measured by the force sensors 36 (column 5, lines 56-66).),
wherein the motor is coupled to a cable (the cable 52; Figures 2, 5, and 6) extending out of the base (the cable 52 extends out of the vertical support members 16, 18, 20, and 22 together with the lower platform 24 through the cable slot 38 in the upper platform 10; Figures 2 and 5) such that actuating the motor in response to the force applies force to the cable (refer to the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above).
the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above)), the exercise parameter corresponding to an amount of force to be applied to the cable (column 9, lines 54-56; column 10, lines 38-65; refer to the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above) or a movement speed of the cable.
Regarding claim 12, Lepley further discloses wherein the force sensor is one of a plurality of force sensors (the plurality of force sensors 36; Figures 2 and 3) communicatively coupled to the controller (the central processing unit 302 of the computing station 300 is electrically connected to the force sensors 36; column 9, lines 7-17), the method further comprising receiving (column 9, lines 62-66), at the controller, a force (column 4, lines 44-45; column 5, lines 56-66; column 9, lines 62-66) from the plurality of force sensors, wherein actuating the motor is further in response to the force measurements (refer to the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above).
Regarding claim 13, Lepley further discloses wherein the top includes a first plate (the left footplate 42; Figures 2 and 3) and a second plate (the right footplate 42; Figures 2 and 3) and the plurality of force sensors includes a first set of force sensors 
measuring forces from at least one of the first set of force sensors and the second set of force sensors to determine a force distribution on at least one of the first plate and the second plate, respectively (column 4, lines 44-45; column 5, lines 56-66; column 9, line 57, through column 10, line 11).
Regarding claim 14, Lepley further discloses measuring, at the controller, a sensed parameter comprising at least one of a load on the motor (column 9, lines 54-56; column 10, lines 38-65; refer to the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above), a cable speed (column 10, lines 12-22), a force direction (angular movement of the cable 52 in a longitudinal direction (column 8, lines 24-34; column 10, lines 23-26; Figures 8-10) and angular movement of the cable 52 in a lateral direction (column 8, line 57, through column 9, line 5; column 10, lines 23-26; Figures 8-10)), a user position (column 9, lines 62-66; column 10, lines 30-37; column 11, lines 3-32), and time (sequential video images of the user during the exercise captured by the cameras 410, 412 (column 10, lines 30-35); “the force sensors 36 which enable the invention to provide a real-time record of a patient's weight distribution during various lifting exercises” (column 10, line 67, through column 11, line 2; emphasis added)), the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above).
Regarding claim 15, Lepley further discloses transmitting, from the controller to a remote computing device (the printer 310; Figure 1; column 9, lines 7-17), exercise data (exercise data obtained from the force sensors 36, brakes 108, first angle sensor 68, second angle sensor 69, and axle rotation sensor 105; column 9, lines 7-17) based, at least in part, on the sensed parameter (the printer 310 is capable of performing this functionality from the central processing unit 302; Figure 1; column 9, lines 7-17).

Regarding claim 16, Lepley discloses an exercise device (the lifting station 200; Figures 2-6) comprising:
an elevated platform (the upper platform 10 together with the footplates 42; Figures 2-5);
a motor (the electromagnetic brakes 108 of the cable assembly 50 together with the pulley assembly 84 of the cable assembly 50 (Figures 4-6; column 7, line 43, through column 8, line 4; Abstract), wherein the electromagnetic brakes 108 may be an electric motor (column 7, line 58, through column 8, line 4)) disposed under the elevated platform (the electromagnetic brakes 108, which may be an electric motor, see above, and the pulley assembly 84 are disposed below the upper platform 10; Figures 4-6);
a cable (the cable 52; Figures 2, 5, and 6) coupled to the motor;
one or more sensors (the plurality of force sensors 36; Figures 2 and 3) configured to measure one or more sensed parameters including forces applied to the 
a controller (the central processing unit 302 of the computing station 300; Figure 1; column 9, lines 7-17) communicatively coupled to each of the motor and the one or more sensors (the central processing unit 302 of the computing station 300 is electrically connected to the force sensors 36 and the electromagnetic brakes 108; column 9, lines 7-17) to actuate the motor to vary force on the cable provided by the motor in response to the sensed parameters (According to column 4, lines 37-43, “To use the lifting station, the user stands on the footplates, grasps the handle, and lifts or pulls it.  During this lifting action, feedback resistance to the user's pull on the cable is supplied by selectively braking the dispensing of the cable.  This resistance causes a change in the strain on the body which in turn causes a change on the forces exerted by the feet on each footplate” (emphasis added).  Since the central processing unit 302 of the computing station 300, the force sensors 36, and the electromagnetic brakes 108 are electrically connected, see above, and the force sensors 36, the cable 52, and the electromagnetic brakes 108 are coupled via a feedback resistance system, see above, the central processing unit 302 of the computing station 300 is capable of actuating the electromagnetic brakes 108 (which may be an electric motor (column 7, line 58, through 
Regarding claim 17, Lepley further discloses wherein the controller is configured to transmit exercise data (exercise data obtained from the force sensors 36, brakes 108, first angle sensor 68, second angle sensor 69, and axle rotation sensor 105; column 9, lines 7-17) based at least in part on the sensed parameters (see above) to a display device (the monitor 306; Figure 1; column 9, lines 7-17) communicatively coupled to the controller (Figure 1; column 9, lines 7-17).
Regarding claim 18, Lepley further discloses wherein the controller is further configured to actuate the motor to vary force on the cable (refer to the feedback resistance system of the central processing unit 302, the force sensors 36, the cable 52, and the electromagnetic brakes 108, see above) based on an exercise parameter (the measuring of lift capacity via the axle rotation sensor 105, whereby feedback control of the lifting exercise is permitted; emphasis added; column 11, lines 27-32; column 10, lines 12-22).
Regarding claim 19, Lepley further discloses wherein the controller is configured to be communicatively coupled to a computing device (the printer 310 and the monitor 306, whereby the central processing unit 302 of the computing station 300 is electrically connected to the printer 310, the monitor 306, and the axle rotation sensor 105; column 9, lines 7-17) and to receive the exercise parameter from the computing device (column 9, lines 7-17; column 10, lines 12-22).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lepley (US 5,271,416) in view of Rollins (US 2016/0332019).
Regarding claim 8, Lepley discloses the invention as substantially claimed, see above, but fails to disclose: a battery electrically coupled to the motor, wherein the controller is further to selectively operate the motor in a power generation mode during which power is generated at the motor and transmitted to the battery responsive to extension of the cable.
Rollins teaches an analogous exercise device (Figures 1A-2) comprising a battery (the battery; paragraph 0043) electrically coupled to a motor (the drive motor 5; paragraph 0043; Abstract), wherein a controller (the electronics system of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lepley’s invention to include a battery electrically coupled to the motor, wherein the controller is further configured to selectively operate the motor in a power generation mode during which power is generated at the motor and transmitted to the battery responsive to extension of the cable, as taught by Rollins, in order to “provide power to an electronics load, generally known as fitness feedback electronics, typically comprising LCD displays, sensors, and communication electronics” for the advantage of enabling electrical power to be derived “entirely from the human input, without a need to plug into an external electrical outlet” (Oteman (US 2015/0375028), in an analogous exercise device (Figures 1 and 2): paragraph 0003).
Regarding claim 9, Lepley discloses the invention as substantially claimed, see above, but fails to disclose: a force multiplying feature accessible from the top, the force multiplying feature to fix or route a portion of the cable.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lepley’s invention to include a force multiplying feature, as taught by Rollins, in order to “double the generated force at the expense of retraction speed” of the cable (Rollins: paragraph 0040).
Lepley in view of Rollins teaches the invention as substantially claimed, see above, and further teaches that a handle (Lepley: the handle 58; Figure 2) may be coupled to an intermediate portion of the cable disposed between the aperture and the force multiplying feature (Lepley’s handle is capable of being coupled to an intermediate portion of the cable disposed between the aperture and the force multiplying feature taught by Rollins.  Refer to Lepley’s Figure 1 and Figure 3I of Rollins.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784